 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandDENVER LOCAL #31, WESTERN UNION SYSTEM DIVISION #2, COM-MERCIAL TELEGRAPHERS' UNIONCase No. R-2983.-Decided October 31, 19.11Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certification by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:all employees, excluding tempo-rary employees, traffic managers, assistant chief operators, chief clerk in trafficdepartment, testing and regulating chief, city superintendent, chief clerk incommercial department, city commercial manager, delivery manager, salesmanager, manager of revenue accounting center, and branch office supervisor,agreement as to ; plant department employees excluded at request of petitionerand rival union, notwithstanding desire of employer for inclusion, where theyare excluded from membership by petitioner and are being organized by rivalunion.Mr. C. B. Nichols,of Dallas, Tex., for the Company.Mr. J. A. Payne,of Kansas City, Mo., for the C. T. U.Mr. L. B. Morrell,of Denver, Colo., for the I. B. E. W.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 18 and June 5, 1941, respectively, Denver Local #31,Western Union System Division #2, Commercial Telegraphers' Union,herein called the C. T. U., filed with the Regional Director for theTwenty-second Region (Denver, Colorado) a petition and an amendedpetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Western Union Tele-graph Company, Denver, Colorado, herein called the Company, andrequesting an investigation and certification of representatives pursu-ant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On August 15, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section36 N. L. R. B., No. 135.634 THE WESTERN UNION TELEGRAPH COMPANY6359 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On August 25, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the C. T. U.,International Brotherhood of ElectricalWorkers, herein called theI.B. E. W., a labor organization claiming to represent employeesdirectly affected by the investigation, and upon American Communi-cations Association.Pursuant to notice, a hearing was held on Sep-tember 9, 1941, at Denver, Colorado, before Willard Y._ Morris, the-Trial Examiner duly designated by the Chief Trial Examiner. TheCompany, the C. T. IT., and the I. B: E. W. were represented andparticipated in the hearing.American Communications Associationdid not appear at the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYThe Western Union Telegraph Company is' a New York corpora-tion with its principal office at New York City. It is engaged through-out the United States and various foreign countries in the receivingand transmission by telegraph and cable of intrastate, interstate, andinternational communications.In the operation of its national andinternational communications' system, the Company owns and/oroperates 214,220 miles of pole lines, 4,160 miles of land-line cable,1,876,993 miles of wire, 30,344 nautical miles of ocean cable, and 20,445telegraph offices.At the close of 1940, the Company employed ap-proximately 49,000 employees.The Company maintains an office atDenver, Colorado, with which we are here concerned. It admits thatit is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDDenver Local #31, Western Union System Division #2; Commer-cialTelegraphers' Union, is a labor organization affiliated with theAmerican Federation of Labor. It admits to membership employeesat the Denver office of the Company. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American- Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn the early part of 1941, the C. T. U. requested the Company torecognize it as the exclusive representative of the employees at theDenver office.The Company denied this request until such time asthe C. T. U. should be certified by the Board.A statement of theRegional Director, introduced in evidence at the hearing, shows thatthe C. T. U. represents a substantial number of employees in the unitalleged by it to be appropriate.)We find that ,a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section.I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the C. T. U., and the I. B. E. W. agree that allemployees at-the Denver office of the Company should be included inthe appropriate unit, and that temporary employees, traffic managers,assistant chief operators, chief clerk in traffic department, testing andregulating chief, city superintendent, chief clerk in commercial de-partment, city commercial manager, delivery manager, sales manager,manager of revenue accounting center, and branch-office supervisorshould be excluded.2They disagree, however, as to the dispositionto be made of certain other employees. The C. T. U. and the I. B. E. W.urge that all employees in the plant department should be excludedfrom the unit.The Company contends that all such employees shouldbe included in the unit.'The Regional Director stated that the C. T. U. submitted 231 membership applicationcards bearing the names of persons on the March 22-29, 1941,pay roll of the Denveroffice.There are approximately 310 employees in the alleged appropriate unit at theDenver office.2 The Company stated that although it considers a Nation-wide unit appropriate, itwould adjust itself to any unit found to be appropriate by the Board. THE WESTERN UNION TELEGRAPH COMPANY637The plant-department employees maintain wires, automatic equip-ment, and tickers in the city of Denver.By agreement with theI.B. E. W.these employees are excluded from membership in theC. T. U., and itappears that the I.B. E. W. is at present organizingsuch employees.Under the circumstances,we find that the plant-department employees should be excluded from the unit.We find that all employees at the Denver office of the Company,excluding temporary employees, traffic managers, assistant chief op-erators, chief clerk in traffic department,testing and regulating chief,city superintendent,chief clerk in commercial department,city com-mercial manager, delivery manager, sales manager, manager of rev-enue accounting center, branch-office supervisor,and plant-depart-ment employees,constitute a unit appropriate for the purposes of.collective bargaining,and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization an&to collective bargaining and otherwiseWilleffectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.The Company and the C. T. U. took no position with respectto the eligibility date.In accordance with our usual practice, weshall direct that employees of the Company eligible to vote in theelection shall be those in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to such limitations and additionsas are set forth in the Direction..Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following.:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the. repre-sentation of employees at the Denver office of The Western UnionTelegraph Company, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees at the Denver office of the Company, excludingtemporary employees, traffic managers, assistant chief operators, chiefclerk in traffic department; testing and regulating chief, city superin-tendent, chief clerk in commercial department, city commercial man-ager, delivery manager, sales manager, manager of revenue accountingcenter, branch-office supervisor, and plant-department employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct. 638DECISIONSOF NATIONAL LABORRELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National LaborRelationsAct and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Western Union Telegraph Company, Denver, Colorado, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-second Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all employees at the Denver office of the Com-pany who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding temporary employees, traffic man-agers, assistant chief operators, chief clerk in traffic department, testingand regulating chief,. city superintendent, chief clerk in commercialdepartment, city commercial manager, delivery manager, sales man-ager, manager of revenue accounting center, branch-office supervisor,plant-department employees, and employees who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by Denver Local #31, Western Union SystemDivision#2, Commercial Telegraphers'Union, affiliatedwiththe American Federation of Labor, for the purposes of collectivebargaining.MR. GERARD D. REiLLY took no part in the consideration of the aboveDecision and Direction of Election.